COMMONWEALTH CAPITAL CORP. June 5, 2007 VIA EDGAR AND FEDERAL EXPRESS Mr. Rufus Decker United States Securities and Exchange Commission Division of Corporation Finance Mail Stop 7010 450 Fifth Street, N.W. Washington, D.C.20549-7010 Re: Commonwealth Income & Growth Fund V (the “Issuer”) Form 10-K for the Fiscal Year ended December 31, 2006 File No. 333-108057 Dear Mr. Decker: The Issuer has received your follow-up comment letter dated May 23, 2007 regarding its Form 10-K for the fiscal year ended December 31, 2006.In connection therewith, the undersigned acknowledges to the Commission, on behalf of the Issuer, as follows: 1. The Issuer is responsible for the adequacy and accuracy of the disclosure in its filings; 2. Staff comments or changes to the Issuer’s disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and 3. The Issuer may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions regarding this response, please call me at 610-594-9600. Thank you. Sincerely, Commonwealth Capital Corp. By: /s/ Richard G. Devlin Richard G. Devlin Vice President and General Counsel cc: Kimberly A. Springsteen Lynn Franceschina Brandywine One Building – Suite 200 2 Christy Drive • Chadds Ford, PA 19317 (610) 594-9600 • Fax (610) 594-9969 400 Cleveland Street, 7th Floor Clearwater, FL 33755 (727) 938-5933 • (877) 654-1500 •943-2601
